Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 1 of 15




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF COLORADO

Civil Action No. 1:21-cv-1304

ERIC FLORES,

                                           Plaintiff,

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

                                           Defendants.



                                       COMPLAINT


     Plaintiff brings this action against defendants 3M Company and Aearo Technologies

LLC, and in support thereof alleges:

                                    NATURE OF THE CASE

     1. This is a failure to warn product liability action related to an earplug manufactured

and sold by Defendants. Plaintiff used Defendants’ dual-ended earplugs, as a result of

Defendants’ failure to warn, now suffers from tinnitus. Defendants knew the earplugs

needed to be inserted in a particular manner in order to have any effectiveness. But the

Defendants failed to warn potential purchasers of the danger of failing to do so.
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 2 of 15




                                JURISDICTION AND VENUE

   2. This Court has subject matter jurisdiction over Plaintiff’s claims under 28 U.S.C. §

1332 because Plaintiff resides in the state of Colorado and Defendant’s principal place of

business is in the State of Minnesota.

   3. Venue is proper in the United States District Court for the District of Colorado

under 28 US.C. § 1391(b) because at all times relevant to the Complaint: (a) Defendants

transacted business, were found or acted through subsidiaries or agents present in this

District and a substantial part of the events giving rise to the Plaintiff’s claims occurred

in this District. Alternatively, venue lies under 28 U.S.C. § 1391(c) because Defendants are

subject to the Court’s personal jurisdiction.

                                          PARTIES

   4. Plaintiff Eric Flores is an individual residing Colorado Springs, El Paso County,

Colorado.

   5. Defendant 3M is a Delaware corporation with its principal place of business in

Minnesota.

   6. Defendant Aearo Technologies LLC is a limited liability company formed in

Delaware with its principal place of business in Minnesota.
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 3 of 15




                                  FACTUAL ALLEGATIONS

   A. Plaintiff Eric Flores’s Use of 3M Combat Arms™ Earplugs Version 2

   7. Plaintiff Flores was a civilian aircraft technician from approximately 2007 to 2013

and from approximately 2014 to the present. His responsibilities included riding in

transport vehicles, using firing ranges, and being around heavy machinery.

   8. Plaintiff Flores wore the 3M dual-ended earplugs during his employment. During

such times, Plaintiff Flores was exposed to damaging, loud impulse, high-pitched

sounds.

   9. In one instance, Plaintiff Flores was using his 3M dual-ended earplugs while on

the firing range in June of 2009. Just before firing his rifle, Plaintiff Flores’ right Combat

Arms™ earplug fell out and his right ear was fully exposed to loud gun shots.

   10. Plaintiff Flores did not receive instructions to fold back the third flange on the

opposite side of the use end of the 3M dual-ended earplug or a warning that the earplug

would not be effective if he did not do so.

   11. Plaintiff Flores suffers from tinnitus.

   B. Defendants’ Manufacture and Testing of the Combat Arms™ Earplugs

   12. Aearo Technologies was the global market leader in hearing and eye protection

and was based in Indianapolis, Indiana. Aearo Technologies developed, marketed, and

sold the Combat Arms™ earplug until being acquired by 3M in 2008 for $1.2 billion.

Afterwards, 3M hired Aearo’s employees and maintains it as a separate operating unit.
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 4 of 15




Post-acquisition, the Combat Arms™ earplugs have been marketed and sold under the

3M brand. Because 3M acquired both the assets and liabilities of Aearo, Aearo and 3M

are used interchangeably and all allegations against Aearo are directed as a matter of law

against 3M.

   13. Aearo developed dual-ended, non-linear (selective attenuation) Combat Arms™

earplugs for the specific purpose of providing a single set of earplugs that provide two

options for hearing attenuation depending on how they are worn:




   14. The earplugs can be worn in an open or “unblocked” position (yellow end in) to

block, or at least significantly reduce, loud impulse sounds, while still allowing the user

to hear quieter noises. Alternatively, the earplugs can be worn in a closed or “blocked”

position (green end in) to block, or at least significantly reduce, all sounds, i.e., operate as

ordinary earplugs.
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 5 of 15




   15. Defendants knew these earplugs, at a minimum, required special instructions for

use as early as 2000.

   16. At all relevant times, the Combat Arms™ earplugs had a tendency to

imperceptibly loosen in the wearer’s ear, thus allowing damaging sounds to enter the ear

canal around the outside of the earplug. Specifically, the basal edge of the third flange of

the non-inserted end of the earplug is prone to press against some wearers’ ear canals

and fold back to its original shape, thereby loosening the seal in their ear canals. Because

the earplug is symmetrical, this occurs regardless of which end is inserted into the ear.

   17. Aearo learned of this problem when it completed testing of the Combat Arms™

earplugs. In fact, in February 2000, after the Combat Arms™ earplugs failed specification

testing, Aearo employees rolled back the non-inserted yellow flanges to mitigate the

loosening effect.

   18. The value and effectiveness of earplugs has been standardized under federal law

through a Noise Reduction Rating (“NRR”). The testing and labeling of earplugs such as

the Combat Arms™ earplugs to achieve an NRR is governed by federal regulations

promulgated by the Environmental Protection Agency (“EPA”) pursuant to the Noise

Control Act, 42 U.S.C. § 4901 et seq. Specifically, 40 C.F.R. § 211.206-1 provides:

       The value of sound attenuation to be used in the calculation of the Noise
       Reduction Rating must be determined according to the “Method for the
       Measurement of Real-Ear Protection of Hearing Protectors and Physical
       Attenuation of Earmuffs.” This standard is approved as the American
       National Standards Institute Standard (ANSI-STD) S3.19-1974.
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 6 of 15




   19. Further, 40 C.F.R. §211.204-4(e) requires that specific supporting information

accompany hearing protection devices sold in the United States:

      The following minimum supporting information must accompany the
      device in a manner that insures its availability to the prospective user. In
      the case of bulk packaging and dispensing, such supporting information
      must be affixed to the bulk container or dispenser in the same manner as
      the label, and in a readily visible location…. Instructions as to the proper
      insertion or placement of the device.

(Emphasis added).

   C. Aearo’s Test Results for the Combat Arms™ Earplugs Demonstrated the Need
      for a Warning and Special Fitting Instructions

   20. The NRR is supposed to represent the amount of sound attenuation experienced

by a test group under conditions specified by the federal Noise Control Act’s testing

methodology.

   21. In or around January 2000, Aearo began NRR testing on each end of the Combat

Arms™ earplug. Rather than use an independent test lab, Aearo performed its testing in-

house at its E-A-RCAL laboratory (also now owned by 3M). Aearo selected 10 test

subjects, including some of its own employees. Aearo’s test protocol involved testing:

(1) the subject’s hearing without an earplug; (2) the subject’s hearing with the open/

unblocked (yellow) end of the Combat Arms™ earplug inserted; and (3) the subject’s

hearing with the closed/blocked (green) end of the Combat Arms™ earplug inserted.

   22. Aearo’s own employees monitored the test results as the tests were performed,

which allowed them to stop the testing at any point if they were not achieving the desired
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 7 of 15




NRR. This violated the ANSI S3.19-1974 testing protocol. In fact, Aearo stopped the test

of the green end of the Combat Arms™ earplug inserted after only 8 of the 10 subjects

had been tested. At that point, the Combat Arms™ earplugs were failing expectations

miserably. Aearo was expecting to achieve an NRR of 22 with the green end inserted, but

in fact was on target to receive a 10.9 rating based on the experiences of the first eight

subjects.

   23. Despite stopping the test on the green end of the Combat Arms™ earplugs, Aearo

had the remaining two test subjects complete the test with respect to the yellow end of

the Combat Arms™ earplugs only because Aearo liked the low NRR rating the test was

indicating to that point. After completion, however, testing of the yellow end resulted in

an NRR of -2, which falsely suggested that the earplugs actually amplified sound. Aearo

thus knew that the test was inaccurate and needed to be repeated. Instead, Aearo changed

the -2 NRR to a 0 NRR, and used that rating on its labels.

   24. After prematurely stopping the NRR test of the green end of the Combat Arms™

earplug, Aearo investigated the disappointing test results and discovered that because

the stem of the earplug was so short, it was difficult to insert the earplug deep enough

into the wearer’s ear canal to obtain a proper fit as required by ANSI S3.19-1974, Section

3.2.3. See, Acoustical Society of America Standard Method for the Measurement of Real-

Ear Protection of Hearing Protectors and Physical Attenuation of Earmuffs (ASA STD 1-

1975).
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 8 of 15




   25. Aearo also discovered that when the green end of the Combat Arms™ earplug

was inserted into the ear using the standard fitting instructions, the basal edge of the third

flange of the yellow end pressed against the wearer’s ear and folded backward. When the

inward pressure of the earplug was released, the yellow flanges tended to return to their

original shape, thereby loosening the earplug, often imperceptibly to the wearer. And,

because the Combat Arms™ earplug was symmetrical, this same problem occurred when

the earplug was reversed.

   26. Aearo later instructed test subjects to fold the flanges on the non-inserted end of

the earplug back before inserting it into the ear.

   27. Using these manipulated fitting instructions, Aearo re-tested the green end of the

Combat Arms™ earplugs starting in February 2000. During this re-test of the green end,

test subjects folded back the yellow flanges of the earplug (essentially elongating the too-

short stem) to allow them to insert the earplugs deeper into their ears to obtain a proper

fit. Because the yellow flanges were folded back, the basal edge of the third flange no

longer pressed against the subject’s ear canal, and thus did not cause the earplug to loosen

during the testing. Using this manipulated test protocol, Aearo achieved a 22 NRR on the

green end of the Combat Arms™ earplug.

   28. Due to the symmetrical nature of the Combat Arms™ earplugs, the problem that

affected the fit of the green end similarly affected the fit of the yellow end. The fact that

Aearo’s testing of the yellow end resulted in a -2 NRR meant that the earplugs (when
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 9 of 15




used without the special instructions described above) did not provide a proper fit (as

required by ANSI S3.19-1974, Section 3.2.3) between the ear canal of at least some of the

subjects and the earplugs. As a result, some subjects had large standard deviations across

trials on the yellow end test, which suppressed the NRR rating.

   29. Nevertheless, Aearo did not re-test the yellow end using the manipulated fitting

instructions like it did on the green end, i.e., folding back the flanges on the green end of

the earplug before inserting the yellow end into the ear.

   30. Aearo did not re-test the yellow end because it knew that it would not be able to

obtain a 0 NRR (much less the facially invalid -2 NRR).

   31. Moreover, the need for the special fitting instructions for the Combat Arms™

earplugs is more important during real-life use than in a lab where the NRR tests are

performed over the span of just a few minutes and the head of the test subject remains

virtually motionless during the test. Wearers, such as Plaintiff on the other hand, may

wear the earplug for an extended period of time and are more active than test subjects in

a lab.

   32. Because the issue was imperceptible to the wearer, an improper fit would go

undetected by those who wore them.

   33. Defendants continued to sell the Combat Arms™ earplugs until 2016, at which

time Defendants discontinued the earplug. See Discontinuation: 3M Combat Arms

Earplugs Version 2 (Nov. 17, 2015)).
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 10 of 15




   34. Defendants’ failure to warn about the need for special fitting instructions for the

Combat Arms™ earplugs caused Plaintiff to suffer tinnitus.

   35. At all times after 3M’s acquisition of Aearo, 3M knew of, conspired with, and was

complicit in Aearo’s wrongful acts in marketing and selling the Combat Arms™ earplugs

without warning of the need for modified fitting instructions.

                            TOLLING OF STATUTES OF LIMITATIONS

   36. Plaintiff could not, by the exercise of reasonable diligence, have discovered

Defendants’ wrongful acts as the cause of his injuries at an earlier time, because, at the

time of these injuries, the cause was unknown to Plaintiff. Plaintiff did not suspect, nor

did Plaintiff have reason to suspect, the cause of these injuries, or the tortious nature of

the conduct causing these injuries, until less than the applicable limitations period prior

to the filing of this action.

   37. Further, the running of the statute of limitations has been tolled by reason of

Defendants’ fraudulent concealment. Through their affirmative misrepresentations and

omissions, Defendants actively concealed from Plaintiff the risks associated with use of

the Combat ArmsTM earplugs without adhering to the specific fitting instructions

discussed above.

   38. Because of Defendants’ failure to warn, Plaintiff was unaware, and could not

reasonably know or have learned through reasonable diligence that he had been exposed
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 11 of 15




to the risks alleged herein, and that those risks were the direct and proximate result of

Defendants’ acts and omissions.

   39. Through Defendants’ affirmative misrepresentations and omissions pertaining to

the safety and efficacy of the 3M dual-ended earplugs, Plaintiff was prevented from

discovering this information sooner because Defendants misrepresented and continued

to misrepresent the risks associated with using the Combat ArmsTM earplugs without

adhering to the specific fitting instructions discussed above.

                    COUNT I: PRODUCT LIABILITY – FAILURE TO WARN

   40. Plaintiff incorporates by reference the paragraphs above as if fully set forth herein.

   41. Defendants are the manufacturers and sellers of the 3M dual-ended earplugs.

   42. The 3M dual-ended earplugs that Defendants manufactured, distributed, and sold

lacked adequate warnings, instructions, or labels at the time they left Defendants’ control.

   43. Defendants failed to warn, failed to provide instructions, and failed to provide an

adequate label that included the modified fitting instructions necessary for the 3M dual-

ended earplug to fit correctly in the wearer’s ear and create the seal necessary to block

out damaging sounds.

   44. Defendants had a duty to sell the 3M dual-ended earplugs with reasonable and

due care for the safety and well-being of wearers, including Plaintiff. Defendants

breached that duty.
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 12 of 15




   45. Defendants had a duty to provide adequate warnings and/or instructions to

prevent the risks associated with the 3M dual-ended earplugs when worn in the ordinary

course. Defendants breached that duty.

   46. It was foreseeable to Defendants that the 3M dual-ended earplugs would be

unreasonably dangerous if distributed without a warning regarding the risks of damage

to the ear with an improper fit and/or modified fitting instructions.

   47. Not only was it foreseeable, it was foreseen by Defendants. During testing,

Defendants discovered that because the stem of the earplug was so short, it was difficult

to insert the earplug deep enough into the wearer’s ear canal to obtain a proper fit.

   48. Defendants also discovered that when the green end of the Combat Arms™

earplug was inserted into the ear using the standard fitting instructions, the basal edge

of the third flange of the yellow end pressed against the wearer’s ear and folded

backward. When the inward pressure of the earplug was released, the yellow flanges

tended to return to their original shape, thereby loosening the earplug, often

imperceptibly to the wearer. And, because the Combat Arms™ earplug was symmetrical,

this same problem occurred when the earplug was reversed.

   49. Defendants had a post-sale duty to warn of the above alleged product-related risks

because Defendants knew or reasonably should have known that the 3M dual-ended

earplug posed a substantial risk of harm to wearers, including Plaintiff, if used without

adhering to specific fitting instructions; the wearer who used the 3M dual-ended earplug
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 13 of 15




can reasonably be assumed to be unaware of the risk of harm of using the Combat Arms™

earplugs without specific fitting instructions because the above alleged loosening effect

was imperceptible; a warning or instruction showing how to correctly and safely use the

3M dual-ended earplug could have been effectively communicated to and acted upon by

the wearer to whom a warning or instruction might be provided; and the risk of harm,

including but not limited to hearing loss in wearers, is sufficiently great to justify the

slight burden of providing a warning or instruction. Defendants breached this duty by

failing to provide a post-sale warning or instruction.

   50. The Combat Arms™ earplugs contained no warnings, or in the alternative,

inadequate warnings and/or instructions, as to the risk that the 3M dual-ended earplugs

would allow damaging sounds to bypass the earplug thereby posing a serious risk to

Plaintiff’s hearing unbeknownst to Plaintiff.

   51. The warnings and instructions that accompanied the 3M dual-ended earplugs

failed to provide the level of information that an ordinary wearer would expect when

using the Combat Arms™ earplugs in a manner reasonably foreseeable to Defendants.

   52. Had Plaintiff received a proper or adequate warning as to the risks associated with

the use of the 3M dual-ended earplugs in the manner contemplated by Defendants, he

would not have used them.

   53. Additionally, and/or alternatively, had Plaintiff received the modified fitting

instructions that were used by Defendants during the testing, which were not disclosed
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 14 of 15




to Plaintiff, Plaintiff would have followed the modified fitting instructions to ensure a

proper seal to prevent damaging sounds from entering the ear canal.

   54. Plaintiff suffered injury and damage as a direct and proximate result of

Defendants’ failures to warn and/or provide adequate instructions regarding the

dangerous condition of the 3M dual-ended earplugs that the Defendants manufactured,

distributed, and sold.

                                   PRAYER FOR RELIEF

   WHEREFORE,        Plaintiff    requests   from   Defendants,    jointly   and    severally,

compensatory damages, together with appropriate equitable relief, costs and attorneys’

fees as follows:

   A. Award of monetary damages, including compensatory relief, to which

       Plaintiff is entitled at the time of trial in an amount exceeding $50,000.

   B. Award of pre- and post-judgment interest.

   C. Award of costs.

   D. Award of all such other and further relief as may be available at law or

       equity and may be proper under the circumstances.

                                 DEMAND FOR JURY TRIAL

   Plaintiff demands a trial by jury on all issues so triable.
Case 1:21-cv-01304-KMT Document 1 Filed 05/12/21 USDC Colorado Page 15 of 15




 Dated: May 12, 2021                       Respectfully Submitted,

 /s/ Richard M. Paul III                   SCHWEBEL GOETZ & SIEBEN, P.A.
 PAUL LLP                                  William R. Sieben
 Richard M. Paul III                       Alicia N. Sieben
 601 Walnut Street, Suite 300              Matthew J. Barber
 Kansas City, Missouri 64106               5120 IDS Center
 Phone: 816-984-8100                       80 South Eighth Street
 Rick@PaulLLP.com                          Minneapolis, Minnesota 55402-2246
 Ashlea@PaulLLP.com                        Phone: 612-377-7777
                                           bsieben@schwebel.com
 FRANKLIN D. AZAR & ASSOCIATES, P.C.       asieben@schwebel.com
 Franklin D. Azar                          mbarber@schwebel.com
 Sean McCrary
 14426 East Evans Avenue
 Aurora, Colorado 80014
 Phone: (303) 757-3300
 mccrarys@fdazar.com

                          ATTORNEYS FOR PLAINTIFF
